United States Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 24, 2014 Kansas City Life Insurance Company (Exact name of registrant as specified in charter) Missouri 001-33348 44-0308260 (State of incorporation) (Commission file number) (IRS Employer Identification No.) 3520 Broadway Kansas City, Missouri (Address of principal executive offices) 64111-2565 (Zip Code) Telephone Number: (816) 753-7000 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Section 5 – Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders (a)The annual meeting of stockholders of Kansas City Life Insurance Company was held on April 24, 2014. (b)The results, with respect to the four items voted upon at the annual meeting of stockholders, are set forth below. Item 1.Election of Directors. Five board nominees for director were elected by a majority of the votes cast for terms expiring at the 2017 annual meeting of stockholders.The voting results are as follows: Nominee For Withheld Broker Non-Votes Walter E. Bixby Kevin G. Barth James T. Carr Nancy Bixby Hudson William A. Schalekamp Item 2.Advisory Vote on Executive Compensation The Company’s stockholders approved by advisory vote the following resolution on executive compensation: RESOLVED, that the compensation paid to the company’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, including the Compensation Disclosure and Analysis, compensation tables and narrative discussion is hereby APPROVED. The results of the vote are as follows: For Against Abstain Broker Non-Votes Item 3.Frequency of Advisory Vote on Executive Compensation. The Company’s stockholders approved by advisory vote that the Company use a frequency of “once every three years” for future advisory votes on executive compensation.The results of the vote are as follows: Every Year Every Two Years Every Three Years Abstain Item 4.Approval of the Kansas City Life Insurance Company Omnibus Incentive Plan. The Company’s stockholders approved the Omnibus Incentive Plan.The results are as follows: For Against Abstain Broker Non-Votes Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. KANSAS CITY LIFE INSURANCE COMPANY (Registrant) By:/s/ A. Craig Mason, Jr. A. Craig Mason, Jr. Senior Vice President, General Counsel and Secretary April 25, 2014
